Title: To Benjamin Franklin from David Hartley, 20 February 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London feb 20 1778
One word by this mail. With respect to Ld. Ns. plan of peace much of course will be debated of the sincerity or insincerity, whether it be practicable or admissible, &c. &c. to all which I say that the great object with me is a cessation of arms. I admire much the spirit of your sentiments to Ld. Howe. Trade and revenue and supremacy &c. are not objects for which men may justly spill each others blood. I think if we can once obtain a cessation of arms, that the two parties will not go to blood again. I have no reason to suspect Ld. N of insincerity. When [a] man uses for argument, that peace is preferable to the indefinite continuation of a bloody and ruinous war, I think he gives in some sort, a pledge of his sincerity; and this is all I can say upon the matter. America in any negotiation will doubtless have a due attention to her own safety, and possibly in the present irritable state of things, this kind of jealousy may proceed too far. I wish to see a treaty begun. It is dimidium facti. There may possibly be many altercations in a popular assembly, and amongst them there may be expressions of resentment to America, and such as might be grating to the ears of an American, but it is a good thing even to be talking about peace. I am very glad of a public profession of desiring peace. It may abate animosities. I am informed thro the means of a gentleman connected with administration that a vessel is dispatched to America to carry the news that a plan of peace is under consideration of Parliament. For my own part I can only as a single man entreat those who have any influence in American counsels, to arrest the conclusion of any fatal treaty with the house of Bourbon. I should think it not prudent to put the principles and plan of a certain motion which you have seen, in the shape of an address to the King, to the direct question in the house ay or no. A direct negative upon such a question appearing in the votes might have an ill effect in America. Wise men will be contented if things are in a good way. If there should be any things in the terms proposed on this side of the water which are not adequate to the expectations of America they will of course give their reasons for the consideration of Parliament. In popular counsels violent and irritating things may be said, which being reported may do much harm. If one member says Delenda est Carthago, that may be imputed to the nation at large, and what is the worst part of the story the recoil of such an imputation may exasperate the nation greatly, and thus mutual suspicions may aggravate animosities. I speak thus anxiously to you knowing the goodness of your disposition to apply the balm of peace to the wounds of civil discord. Yours most affectionately
D H
 
Notation: D H. 20. Feb. 1778.
